Citation Nr: 0211269	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
service-connected arthritis of the left under Diagnostic 
Codes 5010-5261. 

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1981

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded from the Board to the RO in 
December 1998, July 1999 and February 2000.  The case is once 
again before the Board for adjudication.  
 
In a March 2001 decision, the Board denied the veteran's 
claims of entitlement to a rating in excess of 20 percent for 
arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5261 and entitlement to TDIU.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2001, Counsel for VA filed an Unopposed Motion for Remand and 
to Stay Further Proceedings wherein it was requested that the 
veteran's claims of entitlement to a rating in excess of 20 
percent for the service-connected arthritis of the left knee 
and entitlement to TDIU be remanded to the Board to make a 
determination as to the applicability of the various 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) to the appellant's claims.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Court granted the motion and 
vacated the Board's March 2001 decision with respect to the 
aforementioned claims by Order in October 2001.  The case was 
remanded to the Board for further development, readjudication 
and disposition in accordance with the Court's order.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The service-connected arthritis of the left knee is 
manifested by subjective complaints of left knee pain with no 
clinical evidence of limitation of flexion greater than 30 
degrees or limitation of extension greater than 15 degrees.  

3.  The veteran is currently gainfully and substantially 
employed as a sales man in a sporting goods store for thirty 
two hours a week.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected arthritis of the left 
knee have not been met.  38 U.S.C.A. § 1115, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the VCAA was signed into law.  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claims.  Although this 
law was enacted during the pendency of this appeal, the Board 
finds that there has been no prejudice to the veteran in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board observes that the veteran has been 
informed of the elements to support his claims in the 
statement of the case and supplemental statements of the 
cases issued throughout the duration of the appeal.  In a 
letter to the veteran from the RO, dated in May 2001, the 
appellant was informed of the evidence needed to substantiate 
his claims and of the duty to assist and notice requirements 
of the VCAA.  In light of the foregoing, the Board finds that 
the veteran is not prejudiced as a result of the Board 
deciding his claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims.  No reasonable possibility exists that any other 
assistance would aid in substantiating the claims and the RO 
has met its duty to assist the appellant.  38 U.S.C.A. § 
5103A (West Supp. 2001).  No further development is required 
in order to comply with VA's duty to assist.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

A July 1998 statement from Lincoln Surgery Center indicates 
that the veteran had been experiencing ongoing problems with 
left knee pain, that he currently had a locked knee and that 
he was unable to extend it.  He currently had a locked left 
knee.  The physician noted that the veteran had undergone 
thirteen previous knee surgeries on the left side.  An 
examination the left knee at that time revealed that the 
veteran had a fair amount of joint line tenderness.  He had 
apprehension with deep knee flexion.  The veteran was unable 
to fully extend his knee for the last fifteen degrees.  
Ligament examinations were abnormal due to his previous 
surgeries.  Strength testing against dorsi flexion of the 
foot was 3/5 compared to 5/5 on the right and eversion was 
3/5 when compared to the right.  An impression of left knee 
lateral meniscus tear was entered.  The veteran was scheduled 
for surgery on his left knee.  

A September 1998 report from the Bryan Medical Center East 
shows that a total left knee arthroplasty was performed.  The 
postoperative diagnosis was degenerative arthritis of the 
left knee.

Private medical reports, submitted by the Nebraska Orthopedic 
and Sports Medicine, P.C., dating from 1996-1998, reflect 
that in September 1998, the veteran was two weeks post left 
knee surgery.  He was noted to have been doing well.  His 
left knee was healing well and appeared to be drying up 
nicely.  Range of motion was from 0 to 96 degrees.  There was 
good independent leg control.  In October 1998, the veteran 
was 5 weeks post surgery.  He seemed comfortable and showed 
good independent leg control.  Range of motion of the left 
knee was from 0 to 120 degrees. In November 1998, there was 
no real pain problem with the left knee.  Range of motion of 
the left knee was from 0 to 125 degrees and stable.  Strength 
was improving.  In February 1999, the veteran was 5 months 
post surgery. He had no complaints.  There was no effusion.  
Range of motion of the left knee was from 0 to 125 degrees. 
X-rays showed the components to be in good position and 
stable.  The veteran was one year post surgery in September 
1999.  He was doing well with no complaints.  The veteran had 
good relief from knee pain and he was happy with his overall 
function.  Range of motion of the left knee was from 0 to 125 
degrees.

During a July 2000 VA fee basis neurology examination, the 
veteran indicated that he had intermittent tingling from his 
knee down into the foot.  There was a little swing to his leg 
but it was inconsistent.  There had been some atrophy over 
the left leg but the veteran was working on this with 
isometrics and the atrophy had diminished somewhat since the 
new knee replacement in 1998.  The veteran had to be very 
cautious of exercise such as running and climbing as it might 
precipitate peroneal pain.  Review of systems showed that the 
veteran had been fairly free from other problems.  The 
veteran was working full time.  He also performed exercises 
to maintain and work on muscular effort.  Examination of the 
extremities showed good upper and lower strength.  Range of 
left knee motion was from 10 to 110 at a minimum. Pain seemed 
to be intact to light touch, pin prick, sharp and to cold. 
Vibration also seemed to be intact.  Gait showed a slight 
medial rotation and a hint of steppage on the left leg.  At 
this point, the veteran had successful knee surgery and he 
appeared to be functioning well.  The examiner did not find 
any excess fatigability, incoordination or weakened movement 
outside of the slight swing of the foot on the left.  The 
examiner indicated that the veteran was capable of working a 
full time job with no limitations expect for caution with 
strenuous exercise.  His employability would be limited for 
running, stairs, or prolonged exertion with his legs.  The 
veteran's employability status appeared to be stable and the 
examiner did not anticipate any further changes.  Again, as 
far as the knee was concerned, it seemed to be very 
functional and he was only limited by the restrictions as 
placed by the surgeon because of the need to be cautious with 
the replacement.

During a VA orthopedic examination in July 2000, it was noted 
that the veteran underwent a left total knee arthroplasty in 
September 1998.  Since that time, the veteran had been doing 
well.  The majority of left knee pain had resolved.  The 
veteran reported that he had continued to have some pain of 
the left quadriceps region and along the tibial tubercle.  He 
did not have any significant feelings of weakness though he 
did have fatigability with long periods of time on his feet.  
The veteran related that he also had some decrease in 
function due to pain and due to peroneal nerve dysfunction 
which had caused him to trip occasionally from an inability 
to forcefully dorsiflex his foot.  He also reported having 
some numbness on the top and dorsum of the foot.  The 
peroneal nerve problem also caused some feelings of 
incoordination.   Currently, the veteran had no significant 
flare-ups of pain or symptoms of the left knee. He had 
reached the steady state.
On examination of the left knee, all scars were well healed.  
There was significant quadriceps atrophy on the left. Range 
of motion was from minus 5 degrees of extension to 120 
degrees of flexion.  The knee was stable to varus and valgus 
stressing.  X-rays showed a good alignment of the prosthesis; 
there was no loosening.  The examiner noted that the veteran 
had significantly altered his lifestyle to dramatically limit 
his activity including prolonged standing, carrying a 
significant weight and he was not able to run or jump.  The 
examiner noted that the veteran was currently working at his 
previous job as a sales manager for a fitness equipment 
store.  While it was reported that the veteran was not quite 
working full time due to fatigue that he felt in his knee, he 
still worked around 32 hours a week.  The examiner noted that 
periods of long standing affected the veteran fairly 
significantly.

II.  Analysis

Left Knee Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  The 20 percent evaluation for the 
service-connected arthritis of the left knee is in effect 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  
With regard to this claim, it arose following the assignment 
of an initial rating decision in January 1999.  On an 
original claim, the veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In Fenderson v. West, 12 Vet App 119 
(1999), the Court held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.

As the claim for a higher evaluation for left knee arthritis 
involves a rating assigned in connection with the grant of 
service connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2002).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 
38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In this case, the veteran is currently in receipt of separate 
ratings for residuals of a left knee medical meniscectomy and 
arthrotomy.  The RO has also assigned a 20 percent evaluation 
for arthritis of the left knee with limitation of motion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261 
(2002).  The 20 percent evaluation assigned for the veteran's 
arthritis of the right knee is predicated on the criteria of 
Diagnostic Code 5010.  Under this section, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x- 
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
For the purpose of rating disability from arthritis, each 
knee is considered a major joint.  38 C.F.R. § 4.45(f). 
Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 address limitation of motion of the knee.  
Under Diagnostic Code 5260, flexion of the leg limited to 30 
degrees warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  Under Diagnostic 
Code 5261, extension of the leg limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  A 50 percent rating 
requires extension be limited to 45 degrees. 

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee to at least meet the criteria for a zero- 
percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

The Board notes that a review of the recent medical evidence 
of record reflects that there is no evidence of loss of 
motion of the left knee to the extent necessary for the 
assignment of a rating in excess of 20 percent under either 
Diagnostic Code 5260 or 5261.  In this regard, when examined 
by the neurologist in July 2000, the veteran had flexion and 
extension of the left knee to 110 and 10 degrees, 
respectively.  During a VA orthopedic examination, also 
conducted in July 2000, there was flexion to 120 degrees and 
extension to -5 degrees.  Private treatment records from 1998 
to 1999 contain clinical findings which are comparable to the 
July 2000 VA examination findings.  Therefore, limitation of 
flexion has not been shown at any time to be 15 degrees or 
more and limitation of extension has not been shown to be 20 
degrees or more as would be necessary to award a 30 percent 
evaluation for the left knee under either Diagnostic Code 
5260 or 5261.
In addition, the VA examiners in July 2000 addressed the 
issue of whether there was weakened movement, excessive 
fatigability or incoordination of movement of the left knee.  
In this regard, the neurology examiner reported finding no 
evidence of excess fatigability, incoordination, or weakened 
movement outside of the slight swing of the foot on the left.  
While the orthopedic examiner noted that there were feelings 
of weakness and fatigability due to pain resulting from 
peroneal nerve dysfunction, he also indicated that the 
veteran had no significant flare-ups of pain or symptoms.  It 
was added that the veteran had reached a steady state.  
Accordingly, the Board finds that the evidence does not show 
that the veteran suffers from significant DeLuca type 
symptoms which result in greater limitation of motion due to 
pain or any other symptoms.

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected arthritis and limitation of motion of the 
left knee.  The Board has also considered whether the veteran 
is entitled to a "staged" rating for his service-connected 
arthritis of the left knee, but finds that at no time since 
the grant of service connection has the left knee arthritis 
been more than 20 percent disabling.  See Fenderson, supra.

In addition, it has not been contended by the veteran nor 
does the medical evidence of record show the presence of 
ankylosis of the left knee as would be necessary for a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002). Moreover, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002) is not warranted because there is 
no evidence of subluxation or lateral instability of the left 
knee.  In this regard, the veteran's left knee was noted to 
have been stable when examined by VA in July 2000.  Finally, 
the Board notes that the veteran's left knee scar is not 
tender, painful, subject to repeated ulceration or productive 
of functional impairment so it does not warrant a separate 
compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2002).

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  While the Board observes that the 
veteran is unable to stand for prolonged periods of time 
because of his service-connected arthritis of the left knee 
with limitation of motion, he has been able to work thirty 
two hours a week as a sales manager.  In any event, the 
currently assigned 20 percent evaluation contemplates 
industrial impairment.  The record does not reflect that the 
veteran has required frequent periods of hospitalization 
because of the service-connected disability and it does not 
indicate that the manifestations of the disability are 
unusual or exceptional. Rather, the evidence shows that the 
manifestations of the disability are fully contemplated by 
the schedular criteria. In sum, there is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned evaluation. Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra- schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for arthritis of the left 
knee with limitation of motion, evaluated as 20 percent 
disabling, residuals of an injury to the left superficial 
peroneal nerve, evaluated as 10 percent disabling, residuals 
of a post-operative recurrent meniscectomy, medial 
meniscectomy of the left knee with arthrotomy and excision of 
suprapatellar plica, resection of medial femoral condylar 
ridges, left upper tibial osteotomy, status-post total left 
knee arthroplasty, current evaluated as thirty percent 
disabling.  The combined rating, under the combined ratings 
table of 38 C.F.R. § 4.25, is 50 percent. 

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  For a veteran to prevail on claim based on 
unemployability, it is necessary that the record reflect some 
factor which places his case in a different category than 
other veterans with similar disability ratings.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

VA examination reports, dated in July 2000, reflect that the 
veteran's ability to work was assessed.  The VA orthopedic 
examiner indicated that the veteran was working at his 
previous job as a sales manager.  It was noted that the 
veteran was not quite yet working full-time but that he was 
working 32 hours a week.  The neurology examiner noted that 
the veteran had had successful knee surgery and he appeared 
to be functioning well.  It was opined that the veteran was 
capable of working a full time job with no limitations except 
for caution with strenuous exercise.  The veteran's condition 
was assessed as stable and static.  There is no medical 
evidence or opinion contrary to the above-cited evidence.  
The Board finds that the evidence shows that the veteran is 
currently substantially employed as a sales manager for 32 
hours a week.  Moreover, the evidence supports the finding 
that the left knee is stable and that the veteran should be 
able to work on a full time basis for the foreseeable future.  
Accordingly, the veteran is not precluded from performing all 
forms of substantially gainful employment due to his service-
connected disabilities and his claim of entitlement to total 
disability based on individual unemployability must be 
denied.

The Court of Appeals for Veterans' Claims has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, as the veteran is currently gainfully 
employed, the Board finds that his claim for TDIU must be 
denied as a matter of law.


ORDER

Entitlement to a rating in excess of 20 percent for the 
service-connected arthritis of the left knee under Diagnosis 
Codes 5010-5261 is denied. 

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

